Mr. Justice Magruder delivered the opinion of the court: On April 1,1895, when the deceased William G. Turner surrendered the certificate theretofore issued on June 22, 1885, to his wife, Mary Turner, and petitioned for the issuance of a new certificate to Ella Veronica Hinchey, and on May 18, 1897, when he made affidavit as to the loss of said last named certificate, and requested the issuance of a new certificate to Ellen E. Begley, and on May 20, 1897, when, in the codicil of his will, he bequeathed the §1000.00 due him from said order, to Ellen E. Begley, the act of the legislature of Illinois, of June 22, 1898, in regard to fraternal beneficiary societies, was in force. Section 1 of the latter act provides that “payment of death benefits shall only be made to the families, heirs, blood relations, affianced husband or affianced wife of, or to persons dependent upon, thé member; and such benefits shall not be willed, assigned or otherwise transferred to any other person.” (Laws of Ill. 1893, p. 130). At these dates, also, there was in force a law or rule of said order, framed in the language of section 1 of the act of 1893, as above set forth. The laws, rules, and regulations of the order enacted in August, 1894, as they are set forth in the statement preceding this opinion, were in force in 1895 and 1897. It is clear, therefore, that the application for the issuance of an endowment certificate to the appellee, Ellen E. Begley, or the bequeathing of the same to her in the codicil of the will, and the issuance of a certificate .payable to her after the death of Turner, were not in accordance with the act of 1893, or with the laws, rules and regulations of the order adopted after the passage of that act. By the terms of said act and of said laws, rules, and regulations, payments of death benefits can only be made to the families, heirs, blood relations, and affianced wife of, or persons dependent upon the member of the society; and such benefits cannot be willed, assigned or otherwise transferred to any other person. Ellen E. Beg'ley was a niece of Mrs-. Mary Turner, the deceased wife of William G-. Turner, and did not belong to the family of Turner himself, nor was she his affianced wife, or a person dependent upon him, or an heir, or blood relation of his. Hence, the cer-, tificate to her was issued to the wrong person, and the bequest made to her in the will was made to the wrong person under the statutory law then in force, and under the laws, rules and regulations of the order then existing. It would seem to follow, therefore, that the decree of the trial court, which ordered the endowment fund to be paid to the appellee, Ellen E. Begley, was erroneous. It is, however, claimed on the part-of the appellee, Begley, that, in 1885 when Turner made his application to become a member of the society, and signed his obligation to comply with its laws and rules, and obtained the issuance of the original endowment certificate payable to his wife, Mary Turner, the act of the legislature of Illinois of June 18,1883, providing for the organization of societies for the purpose of furnishing life indemnity or pecuniary benefits to widows, orphans, heirs, relatives, and devisees of deceased members, was in force. Section 1 of the latter act provides “that corporations, associations or societies for the purpose of furnishing life indemnity or pecuniary benefits to the widows, orphans, heirs or relatives by consanguinity or affinity, devisees or legatees of deceased members, * * * and where members shall receive no money as profit, and where the funds for the payment of such benefits shall be secured, in whole or in part, by assessment upon the surviving members, may be organized,” subject to the conditions named in the act. (1 Starr & Curt. Ann. Stat.—1st ed.—p. 1348). It is also said that, in January and June, 1885, there were in force the laws, rules, and regulations of the order, which provided that, on the death of a member in good standing, the endowment should be paid: First, to such persons as he might designate in his last will and testament or endowment certificate; second, to his widow; third, to his orphans; fourth, to his heirs. The position of the appellee, Begley, is, that, under the act of 1883, she being the niece of Mrs. Turner, was a relative of Turner’s by affinity, and was a devisee or legatee of the endowment fund under his will; and that by the terms of the laws, rules, and regulations of the order in force in 1885, she was a person designated in his last will and testament and also in the endowment certificate issued on May 28, 1897. The statute of 1883 is alleged to have become a part of the organic law of the society, and, therefore, as alleged, a part of Turner’s contract as if it were written into the contract. Undoubtedly, the contract between the benefit society and its members is contained in the certificate, (when the certificate is issued), taken in connection with the constitution and by-laws of the order and the statute of the State under which it is formed. (Alexander v. Parker, 144 Ill. 355; Wallace v. Madden, 168 id. 356). It is, therefore, argued that, under the act of 1883, the society had no right to change the class of beneficiaries, by any law, rule or regulation that it might make, to whom Turner might choose to have an endowment certificate issued. When he joined the order in 1885 and procured the issuance of the first certificate payable to his wife, the object, for which the society was organized, as recited in its constitution and by-laws, was to secure pecuniary aid for the widows, orphans, heirs, and devisees of deceased members of the order. It is claimed, that his right to designate á devisee as a benficiary was a vested right, which could not be taken from him by the subsequent statute passed in 1893, or by the subsequent by-laws adopted in August, 1894. This position is unquestionably sound, if there was nothing in his contract with the society which obliged him to be bound, in the matter of designating a beneficiary, by such laws, rules, and regulations as the society should subsequently adopt. Counsel for the appellee, Begley, refer to and rely upon the case of Voigt v. Kersten, 164 Ill. 314, in support of their contention upon this subject. In the Voigt case, Voigt, who was named in the certificate, claimed that under the act of June 22, 1893, the right of the deceased to name another beneficiary than himself, was restricted to one of the class of persons included within the terms of the act, while Kersten contended that the contract between the deceased and the order was such that the deceased had the right to change the beneficiary at any time that he saw fit, so long as he complied with the terms of the contract on his part to be performed; and that such right was not and could not be affected by a change in the statute made subsequent to the contract. It was held in that case, that the right to make this change was one of the considerations entering into the contract when the deceased obtained his certificate, and that it was a material right which could not be taken away by the legislature. The doctrine, as thus laid down, is unquestionably correct. A vested right, acquired under a contract made in pursuance of one statute, cannot be impaired by a subsequent statute. When a contract is made, a right is vested in each party to have it remain unaltered and to have it performed. But, as we understand the record, the appellant here claims nothing under the act of 1893, or under any other statute. The question here is not whether the contract made with the benefit society by Turner, in 1885 can be changed by a subsequent statute, but whether the contract then made by him can be enforced or not. A party cannot claim the right to have a contract remain unaltered when the contract itself provides that it may be changed. Here, Turner agreed in his application made in 1885 that he would “conform in all respects to the laws, rules and usages of the order now in force, or which may hereafter be adopted by the same.” In the certificate issued to him on June 22, 1885, the condition was imposed “that the said member complies in the future with the laws, rules, and regulations now governing the said order, or that may hereafter be enacted by said high court.” It thus appears, by the terms of Turner’s contract with the benefit society, that he agreed to comply with such laws, rules, and regulations, as might be enacted by the high court of the society in the future. No such contract as this was involved or brought to the attention of the court in the Voigt case. The law or rule of the society, which was adopted in August, 1894, and which went into effect on January 1, 1895, and which provided that the payment of death benefits should only be made to the families, blood relations, heirs, affianced wife of, or to persons dependent on the member, and'that such benefit should not be willed, assigned or transferred to any other person,, comes within the terms of the contract made by Turner, and cannot be otherwise regarded than as one of those future laws or rules with which he agreed to comply. The new by-law of the order, which thus restricts the beneficiaries to the same classes as those designated by the act of 1893, unquestionably follows the terms of the latter act, and was passed in accordance with the policy of the legislature as therein indicated. But the mere fact that the terms of the bylaw correspond with the terms of the statute, does not make it any the less such a future by-law as the contract contemplated. In Supreme Lodge Knights of Pythias v. Kutscher, 179 Ill. 340, we have recently held, that a by-law forfeiting claims for the death of a member of a benefit society, where the death of the. member has resulted from suicide, binds a member joining the society before the passage of such by-law, when his contract requires compliance with by-laws “now in force or hereafter to be enacted.” In Supreme Lodge Knights of Pythias v. Trebbe, 179 Ill. 348, it was held that the enactment of a law by the supreme lodge of a benefit society, which provides for the forfeiture of an endowment certificate upon the' death of a member by suicide, binds a member whose contract requires compliance with all laws “now in force” or “hereafter enacted by the supreme lodge.” Again, in Fullewider v. Royal League, 180 Ill. 621, the same doctrine was laid down. In the latter case, we said (p. 625): “The power to enact by-laws for the government of a corporate body is an incident to the existence of a body corporate and is inherent in it. The power to make such changes as may be deemed advisable is a continuous one. Where the contract contains an express provision reserving the right to amend or change by-laws, it cannot be doubted that the society has the right so to do, and where, in a certificate of membership, it is provided that members shall be bound by the rules and regulations now governing the council and fund, or that may thereafter be enacted for such government, and those conditions are assented to, and the member accepts the certificate under the conditions provided therein, it is a sufficient reservation of the right in the society to amend or change its by-laws. * * * The contract requiring compliance with any by-laws that might be thereafter enacted, and the certificate being accepted with such a clause therein, there is no vested right of having the contract in the certificate remain unchanged, because the recognition of the power to make new by-laws is necessarily a recognition of the right to repeal or amend those theretofore made.” Inasmuch, therefore, as Turner in his contract with the society agreed to be bound by such laws as should thereafter be enacted by it, and inasmuch as the society did thereafter enact a new by-law naming different persons who should be designated as beneficiaries, and inasmuch as, in his last application for a certificate, Turner did not designate as a beneficiary a person belonging to any of the classes named in the new by-law and procured a certificate to' be issued to the appellee, Begley, a person who did not belong to any of snch classes, such application and certificate must be regarded as void. It follows that the appellee, Begley, cannot take the fund in controversy. Accordingly, the appellant is entitled to the fund in his own right, and as assignee of the nephews and nieces of Turner, his, blood relations. Upon the death of a member, where the person claiming to be his designated beneficiary is outside of the classes eligible as beneficiaries of his insurance, the member’s heirs-at-law, who are within such classes, are entitled to the insurance. There being no selection of a beneficiary authorized to take, the fund goes to them. (Palmer v. Welch, 132 Ill. 141; Alexander v. Parker, 144 id. 355). The judgment of the Appellate Court and the decree of the superior court of Cook county are reversed, and the cause is remanded to the latter court with directions to enter a decree requiring the fund to be paid to the appellant herein. Reversed and remanded.